       Case 7:18-cv-00061-HL-TQL Document 77 Filed 12/04/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

 CARTARVIS JORDAN,

           Plaintiff,                            Civil Action No. 7:18-CV-61-HL-TQL

 v.

 STATE OF GEORIA, et al.

           Defendants.



ORDER ON PLAINTIFF’S APPLICATION TO APPEAL IN FORMA PAUPERIS

      Plaintiff Cartarvis Jordan has filed a Notice of Appeal. ECF No. 71. An Order

Adopting the United States Magistrate Judge’s Recommendation was filed on August 19,

2019, which granted summary judgment in favor of the Defendants.             ECF No. 53.

Subsequently, Judgment was entered in favor of the Defendants. ECF No. 54. Plaintiff

filed a Motion for Reconsideration (ECF No. 55) that was denied. ECF No. 70. Plaintiff

seeks to appeal the denial of his Motion for Reconsideration and the judgment in favor of

the Defendants. ECF No. 71. Plaintiff also submitted an application to appeal in forma

pauperis. ECF No. 75. After reviewing the record, the Court enters the following Order

as to Plaintiff’s Motion for Leave to Appeal in forma pauperis.

      Applications to appeal in forma pauperis are governed by 28 U.S.C. § 1915 and

Fed. R. App. P. 24. 28 U.S.C. § 1915 provides:

      (a)(1) [A]ny court of the United States may authorize the commencement,
      prosecution or defense of any suit, action or proceeding, civil or criminal, or
      appeal therein, without prepayment of fees or security therefor, by a person
       Case 7:18-cv-00061-HL-TQL Document 77 Filed 12/04/20 Page 2 of 4




       who submits an affidavit that includes a statement of all assets such prisoner
       possesses that the person is unable to pay such fees or give security therefor.
       Such affidavit shall state the nature of the action, defense or appeal and
       affiant’s belief that the person is entitled to redress.
       ...
       (3) An appeal may not be taken in forma pauperis if the trial court certifies
       in writing that it is not taken in good faith.

Similarly, Fed. R. App. P. 24(a) provides:

       (1) [A] party to a district-court action who desires to appeal in forma pauperis
       must file a motion in the district court. The party must attach an affidavit
       that:

              (A) shows . . . the party’s inability to pay or to give security for fees
              and costs;

              (B) claims an entitlement to redress; and

              (C) states the issues that the party intends to present on appeal.

       (2) If the district court denies the motion, it must state its reasons in writing.

       The Court, therefore, must make two determinations when faced with an application

to proceed in forma pauperis. First, it must determine whether the plaintiff is financially

able to pay the filing fee required for an appeal. Plaintiff did submit an updated certified

copy of his trust fund account statement that indicates that he is unable to pay the $505

appellate filing fee. ECF No. 75.

       Next, the Court must determine if the plaintiff has satisfied the good faith

requirement. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.

United States, 369 U.S. 438, 445 (1962). The plaintiff demonstrates good faith when he

seeks review of a non-frivolous issue. Id. An issue “is frivolous if it is ‘without arguable

merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)



                                              -2-
       Case 7:18-cv-00061-HL-TQL Document 77 Filed 12/04/20 Page 3 of 4




(citations omitted). “Arguable means capable of being convincingly argued.” Sun v.

Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (quotation marks and citations omitted);

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (“[A] case is frivolous . . . when it

appears the plaintiff ‘has little or no chance of success.’”) (citations omitted). “In deciding

whether an [in forma pauperis] appeal is frivolous, a district court determines whether there

is ‘a factual and legal basis . . . for the asserted wrong, however inartfully pleaded.’” Sun,

939 F.2d at 925 (citations omitted).

       A statement of the issues an Appellant intends to appeal is required under Fed. R.

App. P. 24(a)(1)(C). Plaintiff has submitted a brief and general statement that echoes his

complaints in his Motion for Reconsideration (ECF No. 55). ECF No. 75 at 1. This

Court has conducted an independent review of the issues addressed in the United State

Magistrate Judge’s Order and Recommendations (ECF No. 49), Plaintiff’s Objections to

that Recommendation (ECF No. 50), the Court’s Order Adopting the United States

Magistrate Judge’s Recommendation (ECF No. 53), Plaintiff’s Motion for Reconsideration

(ECF No. 55), and the Court’s Order denying the Motion for Reconsideration (ECF No.

70) and concludes that Plaintiff’s appeal is frivolous. See Hyche v. Christensen, 170 F.3d

769, 771 (7th Cir. 1999), overruled on other grounds by Lee v. Clinton, 209 F.3d 1025 (7th

Cir. 2000) (explaining that the arguments to be advanced on appeal are often obvious and

decisions regarding good faith can be made by looking at the “reasoning of the ruling

sought to be appealed” instead of requiring a statement from the plaintiff). The appeal,

therefore, is not brought in good faith. Plaintiff has raised no issues with arguable merit.

Consequently, Plaintiff’s application to appeal in forma pauperis is DENIED.


                                             -3-
       Case 7:18-cv-00061-HL-TQL Document 77 Filed 12/04/20 Page 4 of 4




       If Plaintiff wishes to proceed with his appeal, he must pay the entire $505 appellate

filing fee. Because Plaintiff has averred that he cannot pay the fee immediately, he must

pay using the partial payment plan described under 28 U.S.C. § 1915(b). Pursuant to

section1915(b), the prison account custodian where Plaintiff is confined shall cause to be

remitted to the Clerk of this Court monthly payments of 20% of the preceding month’s

income credited to Plaintiff’s account (to the extent the account balance exceeds $10) until

the $505 appellate filing fee has been paid in full. Checks should be made payable to

“Clerk, U.S. District Court.” The Clerk of Court is DIRECTED to send a copy of this

Order to the custodian of the prison in which Plaintiff is incarcerated.



       SO ORDERED and DIRECTED, this 4th day of December, 2020.



                                                   s/ Hugh Lawson
                                                   HUGH LAWSON, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -4-
